DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2022 has been entered.
Status of Claims
Claims 3 and 12 are cancelled. Independent claim 1 is amended. Claims 1, 2 and 4-11 are currently examined on the merits.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Caslavsky et al (US 4510609 A, “Caslavsky”) in view of Wakita et al (JP 2008055514 A, machine translation, “Wakita”)
Regarding claim 1, Caslavsky (entire document) teaches a method of producing a crystalline material comprising providing a crystal growth apparatus comprising a chamber (formed by an outer shell of insulation 27/29 and a top insulation cover 31) (fig 1 and col 4 lines 6 to 9), and the chamber comprising heating elements (a hot zone within the chamber) (figs 1 and 2, col 4 lines 1-9), the hot zone comprising a plurality of heating rods 18 (a heating element) positioned in a circular arrangement by connecting to a top ring and a bottom ring (fig 2, col 4 lines 1-5), the plurality of the heating rods having a circular cross section (fig 2), heat sinks/exchanger 15 positioned beneath a crucible 14 (fig 1, col 3 lines 65-68, col 5 lines 55-60 and claim 7), the crucible 14 containing high temperature melting material (col 4 lines 1-45), a muffle 16 surrounding the crucible 14 and providing (controlling) heat uniformly to the crucible 14 by orientating the muffle 16 such that the muffle is positioned between one side of the crucible 14 and the heating element 18 (fig 1, col 3 lines 12 to 25).
Caslavsky teaches the heating element, the melting material contained in the crucible, the muffle surrounding the crucible and positioned between the crucible and the heating element as addressed above, but does not explicitly teach the crucible having a square or rectangular cross section, a solid feedstock and the muffle being thicker in each of a plurality of corners thereof than in each of a plurality of sides thereof. However Wakita (entire document) teaches a method of producing crystals, wherein a heat insulating material 4’ or 23’ (muffle) is surrounding the crucible (mold 2 or 22), the crucible/mold having a square or rectangular cross section (figs 2, 3, 5 and 6), providing the muffle (for example 4’ or 23’) having an inner square or rectangular cross section (figs 3 and 6), portions of the muffle (for example 4a’) covering the sides of the crucible/mold is thicker than portions of the muffle (for example 4b’) covering the corners of the crucible/mold (figs 3 and 6, abstract, 0027, 0033 and 0035), which is similar to the relative arrangement of crucible and muffle as instantly claimed and as shown in the instant fig 2 (crucible 105 and muffle 115). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified have modified the muffle of Caslavsky with the shape/relative thickness as suggested by Wakita in order to provide a method for producing a crystalline ingot having good unidirectional solidification (Wakita abstract and 0011). Although Caslavsky/Wakita does not explicitly name the thicker portions of the muffle as corners and the thinner portions of the muffles as sides, it is still obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Wakita teaches a similar arrangement of the crucible and the corner of the muffle as shown in the instant fig 2. Also it is well established that a mere change in shape is absent persuasive evidence showing that a particular configuration is significant. See MPEP 2144.04 (IV) (B). Furthermore, it is noted that the instant claims recite a process and are depleted with apparatus limitations. Regarding the apparatus limitations in the process claims, the court has held that unless the apparatus limitations affect the process in a manipulative sense, they may have little weight in the process claims. In re Leeson Corp. 185 USPQ 156; In re Edwards 128 USPQ 387; Stalego v. Heymes 120 USPQ 473, 478 (CCPA); Ex parte Hart 117 USPQ 193; In re Freeman 44 USPQ 116 (CCPA); In re Sweeney 72 USPQ 501 (CCPA). 
Caslavsky/Wakita further teaches that heating the raw material (solid feedstock) in the crucible/mold with the heating elements to form a molten material (liquid feedstock melt) (Caslavsky figs 1 and 2, col 4 lines 1-9; Wakita 0014 and 0018); uniformly applying heat from the heat zone to the feedstock from top to bottom through the muffle to control the temperature uniformity being applied to the solid feedstock (Caslavsky col 2 lines 42 to 60, col 3 lines 12-25 and claim 1; Wakita 0010 and 0011); and cooling the heated feedstock to produce a crystalline material (Caslavsky fig 1 col 5 lines 55-60; Wakita abstract, 0011, 0017-0023 and 0032). Furthermore, since Caslavsky/Wakita further teaches similar positioning/arrangement of the crucible, the side of the crucible, the muffle and the heating element as instantly claimed, “a temperature uniformity in the crucible being controlled” would have been reasonably expected within the teachings of the combination of Caslavsky and Wakita. A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). See MPEP 2143.02.
 Regarding claim 2, Caslavsky/Wakita teaches that the crystal growth apparatus is a directional solidification furnace (Caslavsky fig 1, col 2 lines 19-40 and claim 1; Wakita abstract, 0011, 0020, 0021, 0023 and 0025).
Regarding claim 4, Caslavsky/Wakita teaches that the crucible/mold for forming the ingot/boule has a shape of square or rectangular shape (Wakita 0003, 0004, and 0014); it is obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the formed boule in the crucible/mold have a square or rectangular shape cross section.
Regarding claim 5, Caslavsky/Wakita teaches that a member (without referral number) is disposed above a top side of the muffle 16 (Caslavsky fig 1), meeting the instantly claimed muffle including a cover.
Regarding claim 6, Caslavsky/Wakita teaches that the muffle includes a cover, and an exit port is formed in the top insulation cover of the muffle including a tube (Caslavsky fig 1), meeting the claim.
Regarding claims 7 and 8, Caslavsky/Wakita teaches that the solid feedstock can comprises Al2O3 (alumina) for growing sapphire crystal (Caslavsky col 1 lines 41-68). 
Regarding claim 9, Caslavsky/Wakita teaches that the crystalline material is silicon (Wakita abstract, 0014 and 0018).
Regarding claim 11, Caslavsky/Wakita teaches heating the raw material (solid feedstock) in the crucible/mold through the muffle with the heating (Caslavsky figs 1 and 2, col 4 lines 1-9; Wakita 0014 and 0018) as addressed above, and further teaches a vacuum environment to the heat zone (Caslavsky col 6 lines 41-42), meeting the claim.
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Caslavsky /Wakita as applied to claim 1 above, and further in view of Nathan C. Stoddard (US 20070169684 A1, “Stoddard”).
Regarding claim 10, Caslavsky/Wakita teaches forming crystalline material by directional solidification, but does not explicitly teach that the crystalline material is monocrystalline silicon. However it is a known practice that a monocrystalline silicon is formed through a process of directional solidification as taught by Stoddard (fig 7, 0093-0094). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Caslavsky/Wakita per teachings of Stoddard in order to provide monocrystalline silicon with free of impurities and defects, which is suitable for photovoltaic applications (Stoddard abstract, 0003 and 0010).
Response to Arguments
Applicant's arguments filed 05/04/2022 have been fully considered but they are not persuasive.
Applicant’s arguments that “First, neither Caslavsky nor Wakita provides 1) a heating element having a circular cross section; 2) a crucible having a square or rectangular cross section; and 3) a muffle having a square or rectangular cross section inside of the heating element and surrounding the crucible” have been considered, but not found persuasive. As applicant already noted, Caslavsky teaches the heating rods 18 are positioned “in a circular arrangement”, e.g., Caslavsky does teach a heating element (the plurality of heating rods) having a circular cross section (fig 2). It is further noted that Caslavsky teaches the crucible, the heating element, and the muffle inside of the heating element and surrounding the crucible, but remains silent to the crucible having a square or rectangular cross section and a muffle having a square or rectangular cross section inside of the heating element and surrounding the crucible. However Wakita (entire document) teaches a method of producing crystals, wherein a heat insulating material 4’ or 23’ (muffle) is surrounding the crucible (mold 2 or 22), the crucible/mold having a square or rectangular cross section (figs 2, 3, 5 and 6), providing the muffle (for example 4’ or 23’) having an inner square or rectangular cross section (figs 3 and 6), portions of the muffle (for example 4a’) covering the sides of the crucible/mold is thicker than portions of the muffle (for example 4b’) covering the corners of the crucible/mold (figs 3 and 6, abstract, 0027, 0033 and 0035), which is similar to the relative arrangement of crucible and muffle as instantly claimed and as shown in the instant fig 2 (crucible 105 and muffle 115 having a corner 116). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Caslavsky per teachings of Wakita in order to provide a method for producing a crystalline ingot having good unidirectional solidification (Wakita abstract and 0011). Although Caslavsky/Wakita does not explicitly name the thicker portions of the muffle as corners and the thinner portions of the muffles as sides, it is still obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Wakita factually teaches a similar arrangement of the crucible and muffle as addressed above. Also it is well established that a mere change in shape is absent persuasive evidence showing that a particular configuration is significant. See MPEP 2144.04 (IV) (B). Furthermore, it is noted that the instant claims recite a process and are depleted with apparatus limitations. Regarding the apparatus limitations in the process claims, the court has held that unless the apparatus limitations affect the process in a manipulative sense, they may have little weight in the process claims. In re Leeson Corp. 185 USPQ 156; In re Edwards 128 USPQ 387; Stalego v. Heymes 120 USPQ 473, 478 (CCPA); Ex parte Hart 117 USPQ 193; In re Freeman 44 USPQ 116 (CCPA); In re Sweeney 72 USPQ 501 (CCPA). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments that “Second, neither Caslavsky nor Wakita orients a muffle such that at least one corner of the muffle is positioned between a center of one side of the crucible and the heating element” have been considered, but not found persuasive. It is firstly noted that Casklavsky explicitly teaches a muffle being positioned between a center of one side of the crucible and the heating element as addressed above; it is also noted that Casklavsky does not explicitly teach the a specific shape or relative size of the muffle at difference locations surrounding the crucible, e.g., the muffle is “thicker in each of a plurality of corners thereof than in each of a plurality of sides thereof,” such that at least one corner of the plurality of corners of the muffle is positioned between a center of one side of the crucible and the heating element. However Wakita (entire document) teaches a method of producing crystals, wherein a heat insulating material 4’ or 23’ (muffle) is surrounding the crucible (mold 2 or 22), portions of the muffle (for example 4a’) covering the sides of the crucible/mold is thicker than portions of the muffle (for example 4b’) covering the corners of the crucible/mold (figs 3 and 6, abstract, 0027, 0033 and 0035), which is similar to the relative arrangement of crucible and muffle as instantly claimed and as shown in the instant fig 2 (crucible 105 and muffle 115 having the corner 116). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified the muffle of Caslavsky with the shape/relative size/thickness as suggested by Wakita in order to provide a method for producing a crystalline ingot having good unidirectional solidification (Wakita abstract and 0011). Although Caslavsky/Wakita does not explicitly name the thicker portions of the muffle as corners and the thinner portions of the muffles as sides, it is still obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Wakita factually teaches a similar arrangement of the crucible and muffle as addressed above. Again, it is well established that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Also it is well established that a mere change in shape is absent persuasive evidence showing that a particular configuration is significant. See MPEP 2144.04 (IV) (B). Furthermore, it is noted that the instant claims recite a process and are depleted with apparatus limitations. Regarding the apparatus limitations in the process claims, the court has held that unless the apparatus limitations affect the process in a manipulative sense, they may have little weight in the process claims. In re Leeson Corp. 185 USPQ 156; In re Edwards 128 USPQ 387; Stalego v. Heymes 120 USPQ 473, 478 (CCPA); Ex parte Hart 117 USPQ 193; In re Freeman 44 USPQ 116 (CCPA); In re Sweeney 72 USPQ 501 (CCPA). Furthermore, since Caslavsky/Wakita further teaches similar positioning/arrangement of the crucible, the side of the crucible, the muffle and the heating element as instantly claimed, “a temperature uniformity in the crucible being controlled” would have been reasonably expected within the teachings of the combination of Caslavsky and Wakita. A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). See MPEP 2143.02.
Applicant’s arguments with respect to “unexpected result”, e.g. “Finally … the patentable weight of the aforementioned claimed operations—1) providing a crucible having a square or rectangular cross section and a muffle having a square or rectangular cross section inside of the circular heating element and surrounding the crucible, and 2) orientating the muffle such that at least one corner of muffle is positioned between a center of one side of the crucible and the heating element—cannot be disregarded. The specification is replete with evidence of important functional significance of these claimed features” have been considered but are not persuasive. It should be noted that the combination of Caslavsky and Wakita teaches the instantly claimed muffle having a square or rectangular cross section inside the circular heating element and surrounding the crucible as addressed above, and also teaches that the crucible/mold for forming the ingot/boule has a shape of square or rectangular shape (Wakita 0003, 0004, and 0014), same crucible shape as disclosed in the instantly claimed or disclosed in instant PGPUB US 20200255969 A1 (for example [0027]). Since Caslavsky/Wakita teaches a similar method of producing a crystalline material to the instantly claimed as addressed above, the instantly argued “important function significance of these claimed features” is reasonably expected. It is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages, e.g., the advantage or expected beneficial result would have been produced by the combination of references. See MPEP 2144 II. Also, prima facie obviousness is not rebutted by merely recognizing additional advantages present but not recognized in the prior art. See MPEP 2145 II; also see Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). See MPEP 2143.02. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is examiner’s position that a prima facie case of obviousness is well-established per teachings/ combination of the instantly cited references.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gil et al (US 20090090296 A1) teaches a method for manufacturing a crystalline material, wherein, a heating element 320 has a circular cross section, a crucible 200 has a square or rectangular cross section, a suscepor 210 (muffle) having a square or rectangular cross section inside of the heating element 320 (figs 1A-1C, 3A-3C, 5A-5C). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUA QI/Primary Examiner, Art Unit 1714